UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6318


WALTER DUANE WHITE,

                Plaintiff – Appellant,

          v.

JOYCE FRANCIS, Warden; KAREN LAMBRIGHT, Assistant Health
Service Administrator; VALORIE RAPPOLD, A. W. Operations; E.
MACE, Doctor, Clinical Director; E. ANDERSON, F.C.I.
Physician;   MARK   DIB,   Physician   Assistant;   ELIZABETH
MASTELLER-BORAM,   Physician  Assistant;   R.  SPEARS,   Food
Service   Administrator;   K.   MCCORD,   Religious   Service
Representative; I. BRANNON, Medical Records-Medical Trip
Coordinator; CECIL NICHOLS, Associate Warden Programs,

                Defendants – Appellees,

          and

UNITED STATES OF AMERICA;      DEPARTMENT   OF   JUSTICE;   FEDERAL
BUREAU OF PRISONS,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00015-REM-JES)


Submitted:   April 26, 2010                      Decided:   May 17, 2010


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Walter Duane White, Appellant Pro Se.       Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Walter Duane White appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record     and    find   no     reversible       error.

Accordingly, we deny White’s motion to appoint counsel and add a

Defendant and      affirm     for   the   reasons     stated       by   the   district

court.      White v. Francis, No. 2:07-cv-00015-REM-JES (N.D. W. Va.

Feb. 5, 2009).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and    argument       would   not    aid    the   decisional

process.

                                                                              AFFIRMED




                                          3